Citation Nr: 1625112	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  04-35 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arrhythmia as secondary to the service-connected type 2 diabetes mellitus. 

2.  Entitlement to service connection for hypertension as secondary to service-connected type 2 diabetes mellitus. 

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to an initial rating in excess of 20 percent for type 2 diabetes mellitus with cataract formation and abdominal pain with constipation, acanthosis nigricans, and erectile dysfunction 

5.  Entitlement to a rating in excess of 10 percent for residuals of a gunshot wound to include a fracture involving the proximal phalanx of the left (minor) ring finger.  

6.  Entitlement to an increased (compensable) rating for hearing loss of the right ear.  

7.  Entitlement to a compensable rating for urinary urgency and incontinence prior to September 15, 2010, and in excess of 20 percent from that date.  
 
8.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity. 

9.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity. 

10.  Entitlement to a separate compensable evaluation for abdominal pain and constipation due to the service connected disability of type 2 diabetes mellitus.  

11.  Entitlement to a total disability rating for compensation based on individual Unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to February 1969.  

This case was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for Type II diabetes mellitus with peripheral neuropathy of the upper and lower extremities, cataract formation, and erectile dysfunction, and assigned a 10 percent evaluation therefor.  The Veteran initiated an appeal, challenging the sufficiency of the assigned evaluation.  In July 2004, while the appeal was pending, the RO increased the rating for diabetes to 20 percent and, in pertinent part, assigned separate 10 percent ratings for peripheral neuropathy of the lower extremities effective from June 25, 2002.  Based on his belief that higher ratings for these manifestations were warranted, following a July 2004 statement of the case (SOC), the Veteran perfected an appeal to the Board with respect to the propriety of the 10 percent ratings assigned for peripheral neuropathy of the lower extremities. 

In August 2004, the RO, among other actions, granted service connection for urinary urgency/incontinence and abdominal pain with constipation as secondary to diabetes.  The RO found that those conditions were not compensable so as to warrant separate ratings under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1. The RO also in August 2004 denied service connection for "dental problems."  The Veteran initiated an appeal of those determinations and, after receiving an SOC in December 2005, took action to perfect the appeal with respect to these issues.  

In May 2006, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014) before a different Veterans Law Judge (VLJ) than the undersigned.  The issues for which testimony was presented at this hearing were entitlement to service connection for a dental disability; increased ratings for peripheral neuropathy of the lower extremities; a separate rating for genitourinary condition secondary to diabetes; and a separate rating for a gastrointestinal condition as secondary to diabetes.  A transcript of this hearing is of record. 

In September 2006, the Board issued a decision that denied the Veteran's claim for service connection for periodontal disease and remanded e claims for increased ratings for peripheral neuropathy of the lower extremities; a separate rating for urinary urgency and incontinence secondary to diabetes; a separate rating for abdominal pain and constipation secondary to diabetes; and an increased rating for residuals of a gunshot wound to the left ring finger.  With respect to the claim for an increased rating for a gunshot wound to the left ring finger, the September 2006 remand directed that the Veteran be provided an SOC with respect to this issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), and that the claim only be returned to the Board if a timely substantive appeal with respect to this claim was received.   

Following the September 2006 remand, a July 2008 rating decision, in pertinent part, denied claims for a rating in excess of 20 percent for a disability cluster characterized at that time as type II diabetes mellitus with cataract formation, urinary urgency/incontinence, abdominal pain with constipation, and erectile dysfunction rated under Diagnostic Code (DC) 7913; service connection for hearing loss in the left ear, hypertension, and arrhythmia; and TDIU.  Appeals to the Board were ultimately perfected with respect to these issues, and a an April 2011 rating decision assigned a separate 20 percent rating for urinary urgency and incontinence, this fact is reflected by the manner in which the disability cluster associated with diabetes for which a rating in excess of 20 percent is sought has been characterized on the Title Page.  

In January 2009, the RO issued an SOC with respect to the claim for an increased rating for residuals of a gunshot wound to the left ring finger, and the Veteran perfected an appeal to the Board with respect to this claim by the submission of a timely substantive appeal in February 2009.  The April 2011 rating decision also increased the ratings assigned for peripheral neuropathy of the left and right lower extremities to 20 percent effective from the grant of service connection from 

June 25, 2002.  As higher ratings for these manifestations are available and the Veteran is presumed to seek the maximum available benefit for a disability, these matters remain on appeal as characterized on the Title Page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).    

In September 2015, the Veteran presented testimony to the undersigned at a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  A transcript of this hearing is of record.  At this hearing, the Veteran submitted testimony that represents a request to reopen the claim for service connection for periodontal disease denied by the Board in September 2006.  As such, this matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate development and adjudication.   

FINDINGS OF FACT

1.  At the September 2015 hearing before the undersigned, the Veteran withdrew his appeal with respect to his claims for a compensable rating for hearing loss of the right ear; a rating in excess of 20 percent for the disability cluster associated with diabetes rated under DC 7913; and entitlement to TDIU.  

2.  The Veteran, given his training as a physician, has presented competent statements linking arrhythmia and hypertension to his service connected type 2 diabetes mellitus. 

3.  Left ear hearing loss as defined by regulation is demonstrated; the Veteran is presumed to have been exposed to acoustic trauma during service; and it as at least as likely as not that hearing loss in the left ear is etiologically related to noise exposure during his military service.

4.  It is at least as likely as not that residuals of a gunshot wound to include a fracture involving the proximal phalanx of the left (minor) ring finger result in a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers

5.  Effective from August 31, 2003, it as at least as likely as not that the service connected urinary urgency and incontinence has at times resulted in voiding intervals of less than one hour or awakening to void five or more times per night and/or would require the wearing of absorbent materials which must be changed 2 to 4 times, but no more, per day.  

6.  Effective from June 25, 2002, it as at least as likely as not that the service connected peripheral neuropathy of the left lower extremity has resulted in severe incomplete paralysis.  

7.  Effective from June 25, 2002, it as at least as likely as not that the service connected peripheral neuropathy of the right lower extremity has resulted in severe incomplete paralysis.  

8.  Effective from June 25, 2002, it as at least as likely as not that the abdominal pain and constipation due to the service connected disability of type 2 diabetes mellitus has resulted in severe disability manifested by diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran with respect to the claims for service connection for an increased rating for hearing loss of the right ear; a rating in excess of 20 percent for the disability cluster associated with diabetes rated under DC 7913; and entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for arrhythmia and hypertension as secondary to the service connected type 2 diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).  

3.  Resolving all reasonable doubt in favor of the Veteran, left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but no higher, for residuals of a gunshot wound to include a fracture involving the proximal phalanx of the left (minor) ring finger are met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 4.73, Diagnostic Codes (DC) 5228, 5309 (2015). 

5.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 40 percent rating, but no higher, for urinary urgency and incontinence are met for the entirety of the period from August 31, 2003.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, DCs 7541, 7542 (2015).

6.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 40 percent rating, but no higher, for peripheral neuropathy of the left lower extremity for the entirety of the period from June 25, 2002, are met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8520 (2015).

7.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 40 percent rating, but no higher, for peripheral neuropathy of the right lower extremity  for the entirety of the period from June 25, 2002, are met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8520 (2015).

8.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 30 percent rating for abdominal pain and constipation for the entirety of the period from June 25, 2002, are met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, DC 7319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal with respect to his claims for a compensable rating for hearing loss of the right ear; a rating in excess of 20 percent for the disability cluster associated with diabetes rated under DC 7913; and entitlement to TDIU at the September 2015 hearing before the undersigned.  Accordingly, the Board does not have jurisdiction to review these aspects of the appeal, and the claims for a compensable rating for hearing loss of the right ear; a rating in excess of 20 percent for the disability cluster associated with diabetes rated under DC 7913; and entitlement to TDIU are dismissed.
	
II.  Due Process Considerations/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, while the Veteran has made contentions with regard to claimed inadequacies in the VA examinations he has been afforded, in view of the substantially favorable outcomes of the claims adjudicated herein, the delay in the adjudication of the Veteran's appeal for a remand to ensure compliance with the duty to assist provisions concerning the adequacy of the examinations provided to the Veteran would only delay the payment of monetary benefits accruing to him as a result of the favorable dispositions herein.  Moreover, the Board finds that to the extent the determinations below are unfavorable to the Veteran, in their totality, the examinations that have been provided to the Veteran are adequate to make the determinations below as they included interviews with the Veteran, review of the record, and full physical examinations addressing the relevant rating criteria and providing sufficient detail so as to allow the Board to make fully informed decisions.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, no further examinations are necessary.  

As indicated, the Veteran was afforded a hearing before VLJs in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, each VLJ sought to identify any pertinent treatment records not currently associated with the claims file, and as result of the testimony presented at the May 2006 hearing, the Board remanded the case for additional development.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of either Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims decided herein based on the current record.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


III.  Service Connection Claims

A.  Arrhythmia/Hypertension

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

At the September 2015 hearing before the undersigned, the Veteran, who is a physician, asserted that his arrhythmia and hypertension have been caused by his service connected type 2 diabetes mellitus.  In particular, he testified as follows: 

The diabetes affects all of the nerves.  It's not restricted to any certain [nerve], all of the nerves in a person's body are affected, and the nerves that, uh, they're called autonomic nerves.  They handle things like blood pressure, sphincter control, uh, those issues . . . the autonomic nervous, uh, nerves are damaged . . .[i]t causes the, arrhythmia, the hypertension.   

September 28, 2015 Hearing Transcript (Transcript), Pages 38, 39.  

In short, the testimony above is competent as it is from a physician, and there being now reason to question the credibility of such sworn statements, the Board finds that such testimony at least places the positive and negative evidence in relative balance as to whether at least some portion of current disability due to his arrhythmia and hypertension are etiologically relate to the service connected diabetes.  As such, all reasonable doubt has been resolved in the Veteran's favor, and service connection for arrhythmia and hypertension as secondary to diabetes is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Left Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Veteran's DD 214 MC reflects duty in the Unites States Marine Corps as a Field Artillery Cannoneer; as such, exposure to acoustic traumas is presumed.  With this presumption, and following an April 2004 VA audiometric examination that demonstrated hearing loss disability in the right ear as defined by 38 C.F.R. § 3.385,  a July 2004 rating decision granted service connection for hearing loss in the right ear.  

The April 2004 VA examination did not demonstrate hearing loss disability in the left ear as denied by 38 C.F.R. § 3.385, nor did November 2007 or September 2010 VA audiometric examinations.  However, at an August 2011 VA audiometric examination, hearing loss disability in the left ear as defined by 38 C.F.R. § 3.385 was demonstrated in that the thresholds at 1,000, 2,000, 3,000, and 4,000 Herz in the left ear were 40 decibels (dB), 45 dB, 40 dB, and 40 dB, respectively  

In light of the conceded acoustic trauma coincident with the Veteran's in service duty in an artillery unit, the Board finds any implied or actual assertions as to continuity of hearing loss in the left ear from service to the present time be credible.  The Veteran would also be competent to report problems hearing in the left ear from service to the present time.  See Charles, supra.  As such, while the August 2011 VA audiometric examination did not include an opinion as to whether the left ear hearing loss shown at that time was related to service and there is otherwise no opinion addressing this matter, the Board resolves all doubt in favor of the Veteran and finds that service connection for hearing loss in the left ear is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

IV.  Claims for Increased/Separate Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A.  Gunshot Wound of the Left (Minor) Ring Finger 

As the Veteran is right handed, the service connected gunshot wound of the left finger involves the minor extremity.  The Veteran's service-connected right hand disability is currently evaluated under DC 5309 which provides a rating for 
Muscle Group IX.  This muscle group involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, DC 5309.  Because the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent. 
38 C.F.R. § 4.73, DC 5309, Note. 

Under DC 5228, limitation of motion of the thumb of the minor or majority extremity with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers warrants a 20 percent rating.  This is the highest rating for limitation of motion of any individual finger under the diagnostic codes governing musculoskeletal disability under 38 C.F.R. § 4.71a.   

Historically, the Veteran sustained a gunshot wound from the accidental discharge of his weapon which resulted in a fracture of the proximal phalanx of the left ring finger.  He underwent open reduction with debridement and K wire fixation.  Service connection for residuals of this wound was granted by a September 1977 rating decision.  A noncompensable rating was assigned under DC 5227 (ankylosis of the ring or little finger).  This rating was continued until a December 2005 rating decision increased the rating to 10 percent rating under DC 5309 effective from June 25, 2003, the date of receipt of the claim for increase.  

Evidence considered in the December 2005 rating decision included reports from a June 2004 VA examination which demonstrated that the Veteran was able to approximate his left thumb to the tips of all fingers although there was a mild limitation of motion most notable in the left fourth [service-connected] finger.  A June 2005 statement by a private physician noted that the gunshot wound residuals resulted in limitations involving the left hand, to include the inability to fully bend the finger to the palms of the hand, and in discussing the basis for the increased rating, the December 2005 rating decision noted that while it was clear that the service connected gunshot wound residuals affected the fourth finger of the left hand, such residuals "to some extent" also affected the entire hand.   

At the September 2015 hearing before the undersigned, the Veteran testified that the gunshot wound residuals in the left ring finger affected the other digits of his hand, preventing him from closing his hand or grasping objects.  Transcript, Pages 27-34.  In short, given this testimony as to the gunshot wound residuals involving the entire left hand and the inability to close this hand or grasp objects with this hand-which the Board finds competent and credible-and the fact that the service connected residuals of the left ring finger have been found to involve areas of the hand in addition to this finger, the Board finds it is at least as likely as not that the service connected gunshot residuals results in imitation of motion of the left thumb with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the finger.  As, such, the undersigned has resolved all reasonable doubt in favor and finds that the criteria for a 20 percent rating for the service connected gunshot wound of the left ring finger are met.  38 C.F.R. §§  4.71a, 4.73, DCs 5228, 5309.  As this is the highest schedular rating for limitation of motion of any individual finger under the diagnostic codes governing musculoskeletal disability under 38 C.F.R. § 4.71a, a schedular rating in excess of 20 percent may not be assigned for the service connected gunshot wound residuals of the left finger.   

B.  Urinary Urgency and Incontinence

Renal involvement in diabetes mellitus is rated on the basis of renal dysfunction under DC 7541 and a neurogenic bladder is rated as for voiding dysfunction under DC 7542.  

Hyphenated Diagnostic Code numbers reflect the assignment of a rating under the first diagnostic Code number using the criteria of the second Diagnostic Code.  See 38 C.F.R. § 4.27.  

Voiding dysfunction is to be rated based on urine leakage, urinary frequency, and/or obstructed voiding.  38 C.F.R. § 4.115a.  Urine leakage or urinary incontinence is assigned a 20 percent rating if it requires the wearing of absorbent materials. 
38 C.F.R. § 4.115a.  If such manifestations require the wearing of absorbent materials which must be changed two to four time a day, a 40 percent rating is for assignment.  Id.  When such manifestations require the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day, a 60 percent rating is for assignment.

Urinary frequency is rated at maximum level of 40 percent with a daytime voiding interval of less than one hour, or awakening to void five or more times per night; at 20 percent with a daytime voiding interval between one and two hours, or awakening to void three to four times per night; and at 10 percent with a daytime voiding interval between two and three hours, or awakening to void two times per night. Id.  Obstructed voiding is assigned a compensable rating with requirement of catheterization, or urinary hesitancy, slowness, or weakness, and certain other manifestations.  Id.

As indicated in the Introduction, an August 2004 rating decision granted service connection for urinary urgency/incontinence as secondary to diabetes, but found that such conditions were not compensable so as to warrant a separate ratings under 38 C.F.R. § 4.119, DC 7913, Note 1.  This decision noted that the effective date for the grant of service connection for such manifestations was August 31, 2003. 

Also as indicated in the Introduction, an April 2011 rating decision assigned a separate 20 percent rating for urinary urgency and incontinence.  This 20 percent rating was assigned under DCs 7541-7542 effective from September 12, 2010, the date of a VA genitourinary examination that included findings indicating that the Veteran voided every two hours during the day and 2 to 3 times at night. 
At the September 2015 hearing, the Veteran testified that he voids as many as 15 times per day and 5 times a night; that there was a recent occasion when leakage required him to change his undergarments three times in one day; and that he limits his intake of fluids to alleviate the urinary frequency and leakage.  Transcript, Pages 4-9.  He also specifically testified, when prompted by the undersigned, that if he wore pads, he would have to change them two to four times a day.  Id., Page 10.  

Given the testimony above-which the undersigned again finds competent and credible-with respect to voiding intervals and leakage, the undersigned finds that since the grant of service connection for these residuals of August 31, 2003, it is as at least as likely as not that the Veteran's urinary urgency and incontinence has  resulted in voiding intervals of less than one hour or awakening to void five or more times per night and would require the wearing of absorbent materials which must be changed 2 to 4 times, but no more, per day.  Therefore, the undersigned has resolved all reasonable doubt in the Veteran's favor and finds that the criteria for a 40 percent schedular rating, but no higher, for these residuals are met.  38 C.F.R. §§ 4.115b, DCs 7541-7542. 

C.  Peripheral Neuropathy of the Left and Right Lower Extremity 

Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and a maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve, manifested by the foot dangling and droppings, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.  The term "incomplete paralysis: indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. 

Review of the record reveals competent medical evidence which would support a conclusion that the Veteran's service connected peripheral neuropathy of the lower extremities has been manifested by severe symptoms of incomplete paralysis proximate to or since the date of the grant of service connection for these manifestations of June 25, 2002.  See e.g., June 2006 statement by private physician noting that the Veteran had symptoms of burning and numbness of the feet and lower legs since approximately 2000; that such symptoms were "severe" with a poor prognosis for recovery; and that the Veteran "may not regain lost function and/or the ability to work;" a November 2006 statement from this same physician indicating that the Veteran had symptoms that included "severe" lower extremity polyneuropathy that severely interfered with the Veteran's ability to work; and an undated statement received in January 2009 from a private physician who indicated that he had known the Veteran for 18 years reporting that the Veteran had "severe" peripheral neuropathy in the lower extremities and a significant loss of strength in the lower extremities that made it difficult for the Veteran to accomplish the activities of daily living.  

In addition to the clinical evidence above, the Veteran presented competent and credible testimony describing a severe level of impairment due to the service connected peripheral neuropathy of the lower extremities.  Transcript, Pages 13-20.  In light of this testimony and the clinical evidence in support of the Veteran's claim set forth above, the undersigned finds that it is as least as likely as not that the service connected peripheral neuropathy of each lower extremity has resulted in severe symptoms of incomplete paralysis since the date of the grant of service connection for these manifestations of June 25, 2002.  Therefore, the undersigned has resolved all reasonable doubt in the Veteran's favor and finds that the criteria for a 40 percent schedular rating for peripheral neuropathy in each lower extremity are met for the entirety of the period from June 25, 2002.  38 C.F.R. § 4.124a, DC 8520. 

With respect to a rating in excess of 40 percent, in response to questioning by the undersigned at the September 2015 hearing, the Veteran specifically denied having any of the manifestations of complete paralysis of the sciatic nerve listed at DC 8520; namely, foot dangle and drop, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  Transcript, Page 15.  As such, and as the clinical record otherwise does not suggest that the manifestations for such a rating are met, a schedular rating in excess 60 percent on the basis of complete paralysis is not warranted.  38 C.F.R. § 4.124a, DC 8520. 

D.  Entitlement to a Separate Compensable Evaluation for Abdominal Pain and Constipation 

Under DC 7319, a 10 percent rating will be assigned for moderate irritable colon syndrome and related symptoms, to specifically include frequent episodes of bowel disturbance with abdominal distress.  A maximum rating of 30 percent is warranted under DC 7319 for severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

At the September 2015 hearing before the undersigned, the Veteran reported that he suffers from alternating diarrhea and constipation and more or less constant abdominal distress.  Transcript, Pages 21-22.  Again, the undersigned finds this testimony to be competent.  Therefore, the undersigned has resolved all reasonable doubt in the Veteran's favor and finds that the criteria for a 30 percent schedular rating for abdominal pain and constipation are met for the entirety of the period from June 25, 2002.  38 C.F.R. § 4.114, DC 7319.  As indicated above, this is the highest rating assignable under DC 7319, and a schedular rating in excess of 30 percent is not otherwise assignable under any other potentially applicable diagnostic code for these manifestations of the service connected diabetes. 

E.  Extraschedular/Final Considerations 

The Board further finds that any additional staged schedular ratings for the disabilities addressed above are not warranted as his symptomatology has otherwise remained stable throughout the appeal.

The Board also has contemplated whether the case should be referred for extra-schedular consideration for the disabilities addressed above.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which such have been rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the service connected disabilities addressed above. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected residuals addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Furthermore, the Board notes that under Johnson, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  The Federal Circuit faced a similar circumstance in Johnson in that the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for increased compensation for the manifestations addressed above are the only increased rating claims to be adjudicated at this time, these are the only disabilities that must be considered in the extra-schedular analysis.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran has specifically  withdrawn his claim for TDIU, and such reflects the permissive bifurcation of the increased rating claims on appeal from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  In short, given the withdrawal of the claim for TDIU, the matter of entitlement to this benefit is not for consideration in the adjudications of the claims for increased compensation on appeal.  

In sum, while the Board has found that increased compensation is warranted for each of the disabilities at issue as set forth above, the preponderance of the evidence is against the assignment of rating in excess of 20 percent for residuals of a gunshot wound of the left ring finger; 40 percent for urinary urgency and incontinence from August 31, 2003; 60 percent for peripheral neuropathy of the left and right lower extremities from June 25, 2002; and 30 percent for abdominal pain and constipation from June 25, 2002.  Therefore, the benefit of the doubt doctrine is not applicable with respect to any claims in this regard, and they must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert, supra.   


ORDER

Service connection for arrhythmia as secondary to the service-connected type 2 diabetes mellitus is granted. 

Service connection for hypertension as secondary to service-connected type 2 diabetes mellitus is granted. 

Service connection for left ear hearing loss is granted. 

The appeal with respect to entitlement to an initial rating in excess of 20 percent for the disability cluster associated with diabetes rated under DC 7913 is dismissed.  

A 20 percent for residuals of a gunshot wound to include a fracture involving the proximal phalanx of the left (minor) ring finger is granted, subject to the regulations governing the payment of monetary awards. 

A rating in excess of 20 percent for residuals of a gunshot wound to include a fracture involving the proximal phalanx of the left (minor) ring finger is denied.  

The appeal with respect to entitlement to increased (compensable) rating for hearing loss of the right ear is dismissed.  

A 40 percent rating for urinary urgency and incontinence is granted from August 31, 2003, subject to the regulations governing the payment of monetary awards. 

A rating in excess of 40 percent for urinary urgency and incontinence from August 31, 2003, is denied. 

A 60 percent rating peripheral neuropathy of the left lower extremity is granted from June 25, 2002, subject to the regulations governing the payment of monetary awards. 

A rating in excess of 60 percent rating peripheral neuropathy of the left lower extremity from June 25, 2002, is denied. 

A 60 percent rating peripheral neuropathy of the right lower extremity is granted from June 25, 2002, subject to the regulations governing the payment of monetary awards. 

A rating in excess of 60 percent rating peripheral neuropathy of the right lower extremity from June 25, 2002, is denied

A 30 percent for abdominal pain and constipation is granted from June 25, 2002, subject to the regulations governing the payment of monetary awards. 

A rating in excess of 30 percent for abdominal pain and constipation from June 25, 2002, is denied. 

The appeal with respect to the claim for TDIU is dismissed. 



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


